Citation Nr: 0106924	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-19 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
pes cavus with plantar callus and bilateral hammertoes.

2.  Entitlement to an evaluation in excess of 10 percent for 
anxiety neurosis with dysthymic disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to March 
1945.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

The veteran submitted some documents within 90 days of the 
appeal's certification to the Board, and some documents after 
the 90-day period.  The evidence predominantly relates to the 
psychiatric claim, which the Board is granting an increased 
rating.  See generally Bernard v. Brown, 4 Vet. App. 384 
(1993).  The evidence is from a VA facility, and because it 
is constructively presumed to be before the Board, the Board 
will consider the evidence.


FINDINGS OF FACT

1.  The veteran's bilateral pes cavus does not manifest more 
than all toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads.

2.  The veteran's anxiety neurosis with dysthymic disorder 
manifests occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, but it does not 
manifest occupational and social impairment with reduced 
reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for pes cavus with plantar callus and bilateral hammertoes 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5278 (2000).

2.  The criteria for an evaluation of 30 percent, and no 
more, for anxiety neurosis with dysthymic disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pes cavus

The veteran indicated that he disagrees with the 30 percent 
evaluation assigned for his bilateral pes cavus.  The VA has 
afforded his several examinations and the record contains 
outpatient treatment records regarding the disability in 
question; the Board therefore finds that adequate assistance 
to the veteran has been provided in accordance with 
38 U.S.C.A. § 5107 (West 1991).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and, 
(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
and interference with sitting, standing and weight-bearing, 
are related considerations.  38 C.F.R. § 4.45.

The veteran established service connection for bilateral 
clawfoot in June 1947, and he is currently evaluated as 30 
percent disabled because of his foot disorder under Code 
5278.  The medical evidence shows that the veteran's pes 
cavus is bilateral.  Code 5278 provides a 30 percent 
evaluation for claw foot (pes cavus), acquired, all toes 
tending to dorsiflexion, limitation of dorsiflexion at ankle 
to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads.  A 50 percent evaluation 
is warranted for marked contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity.  See 38 C.F.R. 
§ 4.71a, Code 5278.

At a VA examination in August 1997, the veteran said that he 
had been offered surgery for his feet recently, but he had 
declined.  He said that the feet would swell after periods of 
standing, that they were sore all of the time, and that he 
had corns, which he trimmed with a razor.  Physical 
examination showed that there was onychomycosis on all of the 
nails.  The examiner noted a severe hammertoe deformity on 
all of the toes with a pes cavus deformity of both feet.  The 
veteran's gait was normal.  There were corns of the fifth 
digits bilaterally and on the second and third toes.  The 
veteran also had some skin appendages present, and the pulses 
were intact.  His ranges of motion in the right ankle were 
plantar flexion to 42 degrees, dorsiflexion to 12 degrees, 
inversion to 26 degrees, and eversion to 14 degrees.  The 
measurements in the left ankle were plantar flexion to 44 
degrees, dorsiflexion to 13 degrees, inversion to 25 degrees, 
and eversion to 14 degrees.  An X-ray of the right foot 
showed that some of the joints were in a chronically extended 
position and deviated.  There was slight irregularity noted 
along the base of the fifth metatarsal, although no definite 
fracture line was noted by the examiner, who stated that the 
X-ray of the left foot was essentially the same as that of 
the right foot.  The examiner diagnosed bilateral hammertoe 
deformity and onychomycosis.

At a VA examination in May 1999, the veteran said he 
developed calluses at the tip of the toes, and his toes would 
curl up when he walked so that the tips of the toes were the 
part at the surface of the ground.  Physical examination 
confirmed that there was pes cavus deformity.  The examiner 
diagnosed pes cavus, plantar calluses, and bilateral 
hammertoes.  An X-ray report showed that there was mild 
hallux valgus deformity in the right foot.  The left foot had 
a small posterior calcaneal spur and mild hallux valgus 
deformity.

Considering the VA examination reports, the Board concludes 
that an evaluation in excess of 30 percent for pes cavus must 
be denied.  Significantly, the evidence does not show that 
the veteran has a dropped forefoot.  The veteran was able to 
dorsiflex the foot to a significant degree in August 1997.  
Neither of the examiners indicated that the veteran had 
dropped forefoot.  The examination reports of August 1997 and 
May 1999 both show that all toes are hammer toes, and the 
veteran has callosities on his feet bilaterally.  
Nevertheless, the record also does not include any indication 
that there is a marked varus deformity or marked contraction 
of plantar fascia.  In fact, the veteran's gait was noted to 
be normal as of August 1997.  The Board recognizes that the 
veteran's foot disorder is productive of a 30 percent degree 
of disability, but the record as it stands does not permit a 
higher evaluation.  In light of these considerations, the 
Board must deny the claim of entitlement to an evaluation in 
excess of 30 percent for pes cavus with plantar callus and 
bilateral hammertoes.

The Board has considered the benefit-of-the-doubt rule, but 
that doctrine is not presently for application as the 
preponderance of evidence is against the claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

Anxiety neurosis

The veteran also established service connection for 
psychoneurosis in June 1947.  He is currently evaluated as 10 
percent disabled because of anxiety neurosis and dysthymia 
disorder under Code 9400.  That Code provides a 10 percent 
evaluation for a mental disorder causing occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is warranted for a mental condition causing occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9400 (2000).

Outpatient treatment records from October 1997 to February 
1999 collectively show that the veteran was receiving some 
outpatient care for his mental status.  A medical note from 
August 1998 shows that the veteran's speech was clear and 
coherent, and he was responding well to anti-depressant 
medication, which was improving his concentration.  A 
November 1998 treatment record shows that the veteran was 
alert and oriented, and that he had an appropriate affect.  
The examiner said that the veteran's memory was very good, 
and he also had good judgment.  

According to a VA examination report from June 1999, the 
veteran had symptoms of anxiety and depression that were 
chronic, and the symptoms were exacerbated by his wife 
suffering a heart attack and his house burning down.  He 
complained of hopelessness, anxiety, and disrupted sleep.  
Examination showed that there was no impairment of thought 
process of communication.  He did not report having 
hallucinations or delusions.  Further, there was no 
inappropriate behavior reported, and the veteran denied 
suicidal or homicidal ideation.  The veteran was able to 
maintain his basic activities of daily life, and he was 
oriented to three spheres.  The veteran did not demonstrate 
any obsessive or ritualistic behavior, or report such 
behavior, and there was no impairment in either short- or 
long-term memory.  The rate and flow of his speech was normal 
and relevant.  On the other hand, he reported that he had 
suffered a panic attack three weeks prior to the examination, 
and he had depression and anxiety.  He said that he seldom 
had angry thoughts, and he never overspent his money.  The 
examiner diagnosed anxiety disorder, not otherwise specified, 
and dysthymic disorder, and he said that there appeared to be 
a number of legitimate somatic complaints.

The veteran had proper hygiene at a VA treatment session in 
April 2000.  He had good eye contact, clear speech, and 
organized thoughts.  He denied having experienced any 
hallucinations, but he had dreams of his time during the war.  
There were no suicidal or homicidal thoughts.  The veteran's 
affect was flat, and his mood was easily irritated.  There 
was some apparent paranoia that the government was "out to 
get him," considering that he had apparently lost his house 
and his savings.  The examiner diagnosed a depressed and 
anxious mood, and stated that the veteran's Global Assessment 
of Functioning (GAF) score was 50.  At a VA session in May 
2000, the veteran again had good eye contact, clear speech, 
and organized thoughts.  Although the examiner indicated that 
the veteran's affect was appropriate, there was some apparent 
confusion.  The examiner diagnosed generalized anxiety 
disorder and assessed a GAF score of 55.

The Board concludes that an evaluation of 30 percent is 
warranted for anxiety neurosis with dysthymic disorder.  The 
veteran had a depressed mood and anxiety.  He has expressed 
at least some suspiciousness in the form of an apparent 
degree of paranoia against the government.  There is evidence 
that he has suffered at least one panic attack, and he has 
reported that he has difficulty sleeping at night.  Although 
there is no evidence of memory loss, and he appears to have 
routine behavior, self-care, and clear and coherent 
conversation, the Board believes that an increased evaluation 
of 30 percent is warranted in the present case.

On the other hand, a higher evaluation of 50 percent is not 
warranted by the present disability picture.  In other words, 
there is insufficient evidence of occupational and social 
impairment with reduced reliability and productivity to 
justify the next higher evaluation.  Although the veteran's 
affect was noted to be flat in April 2000, at all other times 
it was characterized as appropriate.  The veteran's speech 
was clear and coherent, according to all of the pertinent 
medical evidence of record, and there is no evidence that he 
has any impairment of short- and long-term memory.  In 
November 1998, the veteran's memory was "very good," and 
his judgment was also purportedly good.  None of the evidence 
shows that there have been any thought disturbances, and 
although he has apparently exhibited an irritated or 
depressed mood, there is no other evidence of disturbed mood, 
or any evidence of a disturbance of motivation.  Further, the 
evidence does not show that there is difficulty in 
establishing and maintaining effective work and social 
relationships.  The veteran is currently able to maintain his 
marriage, and although he is retired, he was able to maintain 
a long history of employment prior to that retirement.  
Further, the record lacks any evidence of difficulty in 
understanding complex commands, and although there is 
evidence that the veteran experienced a panic attack at one 
point, that evidence does not show that he has panic attacks 
more than once a week.

Although the veteran's GAF score was 50 in April 2000, his 
latest GAF score was 55.  The Board considers the latest GAF 
score to be more probative than the earlier score because it 
is the present level of disability that is of primary 
concern.  According to the Diagnostic and Statistical Manual 
of Mental Disorders, 4th Ed. (DSM-IV), a score of 51-60 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  This 
score is indicative of a moderate level of disability, but it 
does not support an evaluation in excess of 30 percent, 
especially in light of the fact that there is only some 
evidence of flat affect and occasional panic attacks, and no 
evidence of record of circumstantial speech.  In light of all 
of these factors, the Board concludes that while a 30 percent 
evaluation is warranted, and evaluation in excess of 30 
percent must be denied.


ORDER

Entitlement to an evaluation in excess of 30 percent for pes 
cavus with plantar callus and bilateral hammertoes is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to an evaluation of 30 
percent, and no more, for anxiety neurosis with dysthymic 
disorder is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

